Per Curiam.

There was a sharp question of fact as to whether one partner had the authority to enter into an agreement to surrender the demised premises so as to bind the partnership. Such an agreement to surrender was not in the ordinary course of the partnership business; on the contrary, it would have resulted in the entire termination of the partnership business (Partnership Law, § 20, subd. 3). It was error to direct a verdict in favor of the landlord.
The final order should be reversed and new trial ordered, with $30 costs to appellants to abide the event.
Eder, Schreiber and Hecht, JJ., concur.
Final order reversed, etc.